DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 


Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a connection circuit configured to couple the first end of each word line of the first set of word lines to the first end of a corresponding word line of the second set of word lines and couple the second end of each word line of the first set of word lines to the second end of a each corresponding word line of the second set of word lines in combination with the other limitations thereof as is recited in the claim. Claims 2-8 depend on claim 1.

Regarding claim 9: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a word line interconnect configured to electrically couple each word line of the selected erase block to a corresponding word line of the unselected erase block, the corresponding word line positioned in a common layer of the three-dimensional array, the word line interconnect including an external conductive link that couples a selected word line of the selected erase block to an unselected word line of the unselected erase block outside of the three-dimensional array; a connection circuit configured to selectively couple one or more of the word lines of the selected erase block and one or more of the word lines of the unselected erase block to a common driver in combination with the other limitations thereof as is recited in the claim. Claims 10-14 depend on claim 9.

Regarding claim 15: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of applying a read voltage to a selected word line of a selected erase block from both ends of the selected word line, the read voltage applied concurrently to a corresponding word line of the unselected erase block from both ends of the corresponding word line by way of a word line interconnect; applying a pass voltage to unselected word lines of the selected erase block from both ends of the unselected word lines, the pass voltage applied concurrently to -8- Attorney Docket No. SAND-03355US0WDA-4257-US sand/3355/3355-response-001unselected word lines of the unselected erase block from both ends by way of a word line interconnect in combination with the other limitations thereof as is recited in the claim. Claims 16-20 depend on claim 15.




	.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827